COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
AZIZ SHAKARZAHI AND ILIA                                           No. 08-15-00102-CV
SHAKARZAHI,                                      §
                                                                      Appeal from the
                        APPELLANTS,              §
                                                                    243rd District Court
V.                                               §
                                                                 of El Paso County, Texas
RAYMOND MALOOLY, ALAN                            §
MALOOLY, MALOOLY                                                  (TC#2014-DCV1956 )
CORPORATION, PEBBLE HILLS                        §
PLAZA, LTD., ASLM, LTD., ASLM II,
LTD., JANUARY 2K, LTD., AND                      §
FEDERAL ACCEPTANCE
CORPORATION.                                     §

                          APPELLEES.             §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF OCTOBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.